Citation Nr: 1441895	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  12-00 579	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for posterior vitreous detachment, bilateral eyes, and corneal scar of the right eye (claimed as right eye metal and floaters).

2.  Entitlement to service connection for a right shoulder disorder.

3.  Entitlement to service connection for a left shoulder disorder.

4.  Entitlement to service connection for right foot plantar fasciitis.

5.  Entitlement to service connection for left foot plantar fasciitis.

6.  Entitlement to an initial compensable disability rating for chondromalacia of the left knee (previously listed as degenerative arthritis).


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to December 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The file was subsequently transferred to the RO in Cleveland, Ohio.

The Veteran limited his claim to the issues listed above in his January 2012 substantive appeal.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Moreover, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

With respect to the claims for service connection, the November 2008 and August 2010 examination reports do not include the necessary medical opinions on whether the Veteran's claimed disorders of the eyes, shoulders, and feet (plantar fasciitis) are related to or had their onset in service, or within one year of discharge.

Additionally, the Veteran reported in his March 2011 statement that he served in combat in Vietnam, and had non-combat service in both Afghanistan and Iraq.  On remand, the RO should obtain verification of that service.  Upon verification of Persian Gulf service on or after August 2, 1990, service connection on the basis of compensation for disability due to undiagnosed illness or medically unexplained chronic multisymptom illnesses should be considered.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

With respect to the claim for an initial compensable disability rating for chondromalacia of the left knee, the Veteran reported via his representative in a June 2014 brief that his left knee has worsened since his last examination, dated November 2008.  As such, the evidence indicates that the disability may have gotten worse since the last examination, and VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent, and severity of his left knee disorder.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

As the appeal is being remanded for development, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received for his disorders of the left knee, eyes, shoulders, and feet (plantar fasciitis), and take appropriate measures to obtain those records.  Any additional, pertinent VA treatment records, including from the VA Medical Center (VAMC) in Erie, Pennsylvania, should either be made accessible electronically or be printed and added to the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his disorders of the left knee, eyes, shoulders, and feet (plantar fasciitis), including those from the Erie VAMC.  Take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Obtain verification of the Veteran's combat service in the Republic of Vietnam, and of his non-combat service in Afghanistan and Iraq, including the dates thereof.

3.  Pursuant to VA's duty to notify, if the Veteran has qualifying service as per his March 2011 statement, provide him with the criteria required for the claims asserted based on Persian Gulf War service under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3. 317.

4.  After associating all pertinent outstanding records, afford the Veteran an appropriate VA examination of any eye disorders found to be present.

The examiner should determine whether the Veteran's eye disorders can be attributed to any known clinical diagnosis.

The examiner should determine whether the Veteran's eye disorders constitute a medically unexplained chronic multisymptom illness (i.e., a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities).

The examiner should state whether it is at least as likely as not that the Veteran's diagnosed bilateral eye disorders are related to or had their onset in service.

In offering any opinion, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's lay statements, accepted medical principles, and objective medical findings.

The examiner should specifically consider the service treatment records showing a complaint of something in his right eye in August 1982; right eye irritation in May 1983; floaters in the eyes in July 2003 and September 2003; removal of a piece of steel from the eye in September 2004; a right eye corneal scar in February 2007; and eye testing in May 1985, May 1987, April 1990, May 1991, February 1993, September 2004, and October 2008.  The examiner should also consider the November 2008 VA eye examination report.

The examiner should give a reasoned explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  

5.  Also, afford the Veteran an appropriate VA examination of any shoulder disorders found to be present.

The examiner should determine whether the Veteran's shoulder disorders can be attributed to any known clinical diagnosis.

The examiner should determine whether the Veteran's shoulder disorders constitute a medically unexplained chronic multisymptom illness (i.e., a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities).

The examiner should state whether it is at least as likely as not that the Veteran's bilateral shoulder disorders are related to or had their onset in service, or within one year of discharge.

In offering any opinion, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's lay statements, accepted medical principles, and objective medical findings.

The examiner should specifically consider the service treatment records showing minimal displacement of the left shoulder in May 1990, pain in the shoulders in October 2007, a decrease in range of motion of the right shoulder in September 2008, and right shoulder pain in October 2008.  The examiner should also consider the November 2008 and August 2010 VA examination reports.

The examiner should give a reasoned explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  

6.  Also, afford the Veteran an appropriate VA examination of any plantar fasciitis found to be present.

The Board notes that the Veteran is already in receipt of service connection for bilateral foot heel spurs, bilateral foot pes planus, bilateral first metatarsal bunion and fifth metatarsal bunionette, and right great toe degenerative joint disease.  Do not consider those service-connected disabilities in this examination report.

The examiner should state whether it is at least as likely as not that the Veteran's bilateral plantar fasciitis is related to or had its onset in service, or within one year of discharge.

In offering any opinion, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's lay statements, accepted medical principles, and objective medical findings.

The examiner should specifically consider the service treatment records showing a normal x-ray of the heel in April 1991, pain in the feet in October 2007, and plantar calcaneal spurs in October 2008.  The examiner should also consider the November 2008 VA examination report.

The examiner should give a reasoned explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

7.  Also, provide the Veteran with an appropriate VA examination to determine the severity of his service-connected left knee disability.  The claims file must be made available to and be reviewed by the examiner and all necessary tests should be conducted.

The examiner should report all pertinent findings.  The examiner should also discuss the impact that the Veteran's left knee disability has on his ability to secure and maintain substantially gainful employment.  

8.  Finally, readjudicate the issues on appeal.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

